74575: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-28443: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74575


Short Caption:U.S. BANK NAT'L ASS'N ND VS. RESOURCES GRP., LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A667690Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/08/2017 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantU.S. Bank, National Association NDThomas Neal Beckom
							(Eglet Adams)
						Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						


RespondentResources Group, LLCMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Richard J. Vilkin
							(Former)
						
							(Charles L. Geisendorf, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


12/01/2017Filing FeeFiling Fee due for Appeal.


12/01/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-41462




12/01/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-41465




12/01/2017Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.17-41467




12/04/2017Filing FeeE-Payment $250.00 from Kristin A. Schuler-Hintz


12/04/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-41603




12/06/2017Notice of Appeal DocumentsFiled Case Appeal Statement.17-42038




12/08/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost.17-42391




12/20/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-43981




12/21/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.17-44097




12/26/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-44420




12/28/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/01/16, 02/07/17, 02/16/17, 03/30/17, 09/14/17, 10/02/17. To Court Reporter: Peggy Isom.17-44809




01/05/2018Transcript RequestFiled Amended Request for Transcript of Proceedings. Transcripts requested: 09/01/16, 02/07/17, 02/16/17, 03/30/17, 09/14/17, 10/02/17. To Court Reporter: Peggy Isom.18-00632




01/22/2018TranscriptFiled Notice from Court Reporter.  Peggy Isom stating that the requested transcripts were delivered.  Dates of transcripts: 2/7/17, 10/2/17 and 10/3/17.  Proceedings were not requested to be reported on 9/1/16, 2/16/17, 3/30/17 and 9/14/17; therefore, there is o record to produce.18-02773




03/20/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: April 4, 2018.18-10925




04/05/2018BriefFiled Appellant's Opening Brief.18-12965




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 1, Part 1.18-12977




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 1, Part 2.18-13044




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 1, Part 3.18-13045




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 2, Part 1.18-13047




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 2, Part 2.18-13049




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 3, Part 1.18-13050




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 3, Part 2.18-13051




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 4, Part 1.18-13052




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 4, Part 2.18-13055




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 5, Part 1.18-13056




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 5, Part 2.18-13057




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 5, Part 3.18-13058




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 6, Part 1.18-13059




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 6, Part 2.18-13060




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 7.18-13062




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 8.18-13063




04/05/2018AppendixFiled Appendix to Opening Brief - Volume 9.18-13084




04/30/2018MotionFiled Stipulation Between All Counsel For Extension Of Time For Respondent To File Answering Brief.18-16320




04/30/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: June 4, 2018.18-16324




06/04/2018MotionFiled Respondent's Motion for Four-Day Extension to File Answering Brief.18-21126




06/19/2018Order/ProceduralFiled Order Granting Motion. The clerk shall file the answering brief and appendix received via E-Flex on June 7, 2018.18-23254




06/19/2018BriefFiled Respondent's Answering Brief.18-23255




06/19/2018AppendixFiled Respondent's Appendix Volume 1.18-23256




07/19/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  August 2, 2018.18-27638




07/31/2018Notice/IncomingFiled Notice of Appearance of Counsel (Michael F. Bohn in place of Richard Vilkin for Respondent).18-29361




08/02/2018MotionFiled Stipulation Between All Counsel for Extension of Time for Appellant to File Reply Brief.18-29756




08/07/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  August 9, 2018.18-30203




08/09/2018BriefFiled Appellant's Reply Brief.18-30646




08/09/2018Case Status UpdateBriefing Completed/To Screening.


07/03/2019Opinion/DispositionalFiled Authored Opinion. "Vacated and Remanded." Before: Pickering/Parraguirre/Cadish. Author: Pickering, J. Majority: Pickering/Parraguirre/Cadish. 135 Nev. Adv. Opn. No. 26. NNP19-KP/RP/EC (SC)19-28443




07/22/2019Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)19-30911




07/22/2019Filing FeeFiling fee paid. E-Payment $150.00 from Michael F. Bohn. (SC)


07/22/2019Post-Judgment PetitionFiled Respondent's Petition for Rehearing (REJECTED: DUPLICATE PETITION FOR REHEARING). (SC)


07/23/2019Filing FeeFiling fee paid. E-Payment $150.00 from Michael F. Bohn. (SC)


08/20/2019Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Appellant's Answer to Petition for Rehearing due: 14 days. (SC).19-34889




08/28/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Answer to Petition for Rehearing due:  September 17, 2019.  (SC)19-35996




09/16/2019MotionFiled Stipulation to Continue Deadline for Filing Appellant's Answer to Petition for Rehearing. (SC)19-38560




09/18/2019Order/ProceduralFiled Order. Appellant's Answer to the Petition for Rehearing due: October 1, 2019. (SC).19-38993




09/23/2019Post-Judgment PetitionFiled Appellant's Answer to Petition for Rehearing. (SC)19-39558




11/01/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).19-44978




11/26/2019RemittiturIssued Remittitur. (SC)19-48270




11/26/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/13/2019RemittiturFiled Remittitur. Received by District Court Clerk on December 3, 2019. (SC)19-48270





Combined Case View